On July 14, 1989, this court placed respondent on probation for a period of one year with specific conditions of supervision, and appointed James E. (Jeb) Benfer III, Chairman of the Topeka Bar Association Impaired Lawyers Assistance Committee, to supervise respondent during his probation, pursuant to Supreme Court Rule 206 (1990 Kan. Ct. R. Annot. 141). In re Pendergast, 245 Kan. 312, 776 P.2d 1202 (1989).
On October 23, 1990, this court extended respondent’s probation on an unsupervised basis for a period of one year, pursuant to Supreme Court Rule 203 (1990 Kan. Ct. R. Annot. 137). In re Pendergast, 247 Kan. 322, 799 P.2d 474 (1990).
This court finds that the disciplinary administrator has filed a second report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
It is therefore ordered that respondent is discharged from probation and from any further obligations in this matter and that this proceeding is closed.
It Is further ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.